Citation Nr: 0206264	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  97-05 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney-at-
Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The appellant had active and inactive duty with the U.S. 
Naval Reserve from May 1947 to November 1950; active service 
with the U.S. Army from December 1950 to November 1952; and, 
thereafter, active and inactive duty with the U.S. Army until 
May 1989, including a period of active duty for training from 
August 14, 1985, until August 30, 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO). 

The veteran originally filed a claim for service connection 
for Legionnaires Disease in 1990, which he claimed he 
incurred in April 1986.  The claim was denied by a rating 
decision in January 1991.  He filed a notice of disagreement 
(NOD) with this action.  In July 1991, the RO issued another 
rating decision and a statement of the case (SOC) concerning 
the denial of service connection for a lung condition.  The 
veteran did not file a substantive appeal.  Consequently, the 
rating actions in January and July 1991 are final.  See 
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.104.

In a January 1996 rating decision, the RO determined that the 
veteran had filed new and material evidence to reopen a claim 
for service connection for a lung disorder, but denied the 
claim.  The veteran later also filed a claim for service 
connection for a lung disorder due to tobacco use.  That 
claim was also denied by the RO.

In a December 1998 decision, the Board denied entitlement to 
service connection for a lung disorder, including lung 
disability due to cigarette smoking.  The veteran appealed 
that decision to the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter referred to as the Court).  Pursuant to a joint 
motion, in an Order dated in May 2000, the Court vacated and 
remanded that portion of the Board's decision that denied 
entitlement to service connection for a lung disability on a 
direct basis.  The veteran withdrew his appeal to the Court 
concerning the issue of entitlement to service connection for 
a lung disability secondary to tobacco use, and the Court 
dismissed this issue in its May 2000 Order.  Consequently, 
only the matter of "service connection for a lung disability 
on a direct basis" now remains before the Board on appeal. 

In the joint motion granted by the Court, the parties agreed 
that further medical evaluation and opinion was needed to 
determine the etiology of the veteran's current obstructive 
pulmonary disease.  Consequently, the Board, in a November 
2000 Remand, returned this matter to the RO for additional 
comments from the physician who conducted VA examinations of 
the veteran in November 1995, August 1996, and October 1996.


FINDINGS OF FACT

1.  During active duty training in August 1985, the veteran 
received ameliorative treatment for symptoms of sore throat 
and chest congestion.

2.  In September 1985, the veteran's symptoms of low-grade 
temperature, nonproductive cough, initial pharyngitis, and 
general malaise were diagnosed as acute histoplasmosis versus 
atypical pneumonia secondary to Legionella pneumophilia.

3.  The currently diagnosed pulmonary disability, diagnosed 
as mild chronic obstructive pulmonary disease (COPD) was not 
incurred during a period of active military service, nor 
related to any disease or injury incurred during a period of 
such service.


CONCLUSIONS OF LAW

1.  A chronic respiratory disorder, characterized as 
recurrent pneumonia was not incurred as a result of active 
military service.  38 U.S.C.A. § 1110, 1131, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  The veteran's disability from mild chronic obstructive 
pulmonary disease (COPD) is not related to a disease or 
injury he incurred during his active military service.  
38 U.S.C.A. § 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
lung disability diagnosed as recurrent pneumonia.  He asserts 
that this resulted from an illness incurred during a period 
of active military service.  The veteran points out that he 
was treated for pneumonia in 1985 after a period of active 
duty service.  He also contends that as a reservist he was 
required to live in unsuitable conditions that increased his 
susceptibility to infectious diseases.  He claims that he 
eventually developed a chronic respiratory disorder, as a 
result of a claimed in-service episode of pneumonia.

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for service connection for a 
lung disability on a direct basis.

Initially, the Board will consider and discuss the 
applicability of and compliance with the Veterans Claims 
Assistance Act of 2000.

I.  VCAA Considerations

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
However, the regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
do not prejudice the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, although the RO did not have the benefit of the 
explicit provisions of the VCAA or the implementing 
regulations at the time of the decision on appeal, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  The appellant was notified in 
the RO's January 1996 rating decision that the evidence did 
not show that the a lung disorder was incurred in or 
otherwise caused by active miiltary service.  He was also 
advised of the need for evidence indicating that a lung 
disorder was incurred in service.  In the April 1996 
statement of the case (SOC), he was again informed that the 
evidence of record did not show that he incurred a lung 
disorder during a period of active duty service.  This is the 
key issue in this case, and the rating decision, as well as 
the SOC, informed the appellant of the needed evidence.  In 
addition, pursuant to the VCAA, in March 2001 the RO sent the 
veteran a letter concerning the evidence needed to 
substantiate his claim, information or evidence that he 
needed to submit to VA, and information or evidence that VA 
had requested on his behalf.  VA has no outstanding duty to 
inform the appellant of any additional information or 
evidence needed.  The Board concludes that the appellant has 
been informed of the information and evidence needed to 
substantiate his claim.  VA has complied with the VCAA 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  The appellant has not referenced 
any obtainable and relevant evidence not of record that might 
aid his claim.  The RO also requested and obtained VA and 
non-VA medical records not provided directly by the veteran, 
and has obtained the veteran's available service medical 
records.  In this regard, in the March 2001 letter, he was 
asked to submit detail evidence showing that his claimed lung 
disability was incurred in service and provide details about 
his in-service treatment for the claimed disabilities.  He 
was also advised that he could submit lay statements in 
support of service-incurrence of the claimed disability.  He 
did not respond by identifying or submitting additional 
evidence.

The veteran has not identified other sources of evidence 
which the RO has been unable to obtain.  Therefore, VA has no 
duty to notify the veteran of evidence VA has been unable to 
obtain.

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.

II.  Service Connection for Lung Disability

Service connection for a chronic respiratory disorder, 
characterized as recurrent pneumonia, may be granted if the 
disorder was incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303 
(2001).  

A Statement of Medical Examination and Duty Status (DA-Form 
2173) shows that the veteran reported to the Kenner Army 
Community Hospital on August 28, 1985, with complaints of 
sore throat and chest congestion.  He was treated and 
released.  

Private medical records dated in September 1985 indicate that 
the veteran was admitted to the hospital with complaints of a 
2 week history of low grade temperature, non-productive cough 
and general malaise.  Clinical notes relate that his symptoms 
were initially diagnosed as pharyngitis during reserve 
exercises in the Armed Forces.  His treatment included a 2-
week trial of Tetracycline without benefit.  X-ray revealed 
questionable chronic versus acute changes in the lingular 
region as well as questionable right middle lobe infiltrate.  
A Legionella titer was positive.  The veteran was started on 
erythromycin.  According to the hospital summary, at the time 
of his discharge, the favored diagnosis over Legionella was 
atypical pneumonia.  The reported discharge diagnoses were 
atypical pneumonia, considerations: acute histoplasmosis 
versus atypical pneumonia secondary to Legionella 
pneumophilia.  

The record shows that the veteran continued to have 
recurrences of illnesses and abnormal findings involving his 
lungs.  In April 1986, he received private treatment for 
right lower lobe pneumonia.  In May 1990, he complained of 
chest congestion and fever.  A chest X-ray revealed mild 
emphysema but no acute pulmonary disease.  A June 1991 
private hospital medical abstract shows that the veteran was 
admitted for 2 days with a diagnosis of pneumonia, organism 
unknown.  In February 1995, a private radiological study of 
the chest disclosed faint alveolar nodular infiltrate in the 
right upper lobe with bilateral perihilar distribution, 
slightly less in the left.  It was noted that this 
represented a change in the pulmonary pattern from a February 
1993 study.  The most likely etiology was cardiac 
decompensation.  An X-ray in March 1993 was interpreted as 
consisted with left lower lobe bronchitis.  A March 1995 
private radiographic report indicated increased opacification 
in the medial aspect of the right lower lobe.  This was 
considered to represent an infiltrate.  In March 1996, the 
veteran received private treatment for "acute bilateral 
bronchopneumonsias."  During April 1996, the veteran was 
treated for symptoms that were diagnosed as sinusitis and 
bronchitis.  In December 1999, he was treated for complaints 
of a dry, hacking cough.  Private treatment notes dated in 
May 2000 show that the veteran was treated for symptoms of 
dry cough and popping ear.

As noted above, in June 1991 the veteran received private 
hospital treatment for right middle lobe pneumonia.  In the 
discharge summary report, the veteran's private physician, 
L.G. Hopkins, M.D., noted that the veteran's recurrent 
pneumonia was probably secondary to old scars from a previous 
pneumonia that occurred on active duty in the U.S. Army 
reserve.  He stated further that since the pattern of 
involvement was the same as that of the previous episode in 
1985, there was possibly some residual scarring of the 
segment of lung.  The final diagnosis was right middle lobe 
pneumonia, acute, recurrent.   

In a statement dated in September 1995, Dr. Hopkins reported 
that he had been the veteran's primary physician since 1966 
and that on his suggestion in 1968, the veteran ceased 
smoking.  He reiterated his earlier opinion noting that the 
veteran did not experience pneumonia until the 1985 episode 
recorded in service.  Further, since the 1985 episode, the 
veteran had received increasingly aggressive treatment for 
annual bouts of bronchitis and pneumonia.  He concluded that 
the veteran's respiratory condition stemmed from the effects 
of the in-service episode of pneumonia.  

The record contains conflicting opinions as to the 
etiological relationship of the veteran's recurrent pneumonia 
to his military service.  In addition, to Dr. Hopkins' 
opinion the record contains opinions of a VA specialist who 
examined the veteran in 1995.  Importantly, her opinions are 
not consistent with those of Dr. Hopkins.  

In Gabrielson v.  Brown, 7 Vet. App. 36, 40 (1994), the Court 
stated that 

an [medical] opinion is only that, an 
opinion.  In an adversarial proceeding, 
such an opinion would have been subject 
to cross-examination on its factual 
underpinnings and its expert conclusions.  
The VA claims adjudication process is not 
adversarial, but the Board's statutory 
obligation under 38 U.S.C.A. § 7104(d)(1) 
to state 'the reasons or bases for [its] 
findings and conclusions' serves a 
function similar to that of cross-
examination in adversarial litigation.  
The [Board] cannot evade this statutory 
responsibility merely by adopting an 
[medical] opinion as its own...  [The 
Board is also required to] provide 
sufficient reasons or bases for its 
credibility and factual findings and 
conclusions, including its consideration 
of the benefit-of-the-doubt doctrine.  

In a November 1995 VA trachea and bronchi examination report, 
the physician reported that it was difficult to say whether 
the veteran's chronic problems were related to Legionnaire's 
disease.  She noted that Legionnaire's disease occasionally 
produced chronic interstitial fibrosis but mostly in the 
context of very severe disease which the veteran did not have 
according to his history.  She pointed to other possibilities 
for the chronic cough that included chronic allergy related 
sinusitis; diastolic dysfunction from his ischemic heart 
disease; and small airway disease that was noticed on 
pulmonary function testing.  She also noted that the onset of 
respiratory problems with the episode of Legionnaire's 
disease did suggest an etiologic relationship.  She 
acknowledged that it was "at least possible" that 
Legionnaire's disease produced permanent alteration in small 
airways creating a susceptibility to further respiratory 
infection.  However, she was unable to conclude that this was 
definitely the case.  

In August 1996, this VA physician provided an addendum to the 
examination after reviewing the files that were not available 
at the November 1995 examination.  She noted that the 1985 
diagnoses included Legionnaire's disease, however, she 
pointed out that the records did not give much support to the 
diagnosis, in that there was but a single Legionella titer of 
1:128 and his illness was not clinically typical of 
Legionnaire's disease.  She also noted that the second 
diagnosis of histoplasmosis was unsubstantiated.  
Nevertheless, she indicated that it did not matter what 
caused the original pneumonia but rather if the 1985 episode 
of pneumonia set into motion a series of event that caused 
the veteran to have recurrent pneumonia.  She suggested that 
common variable hyperglobulinemia should be ruled out; that a 
radiologist review all X-rays from the veteran's episodes of 
pneumonia to see if the infiltrate was always in the same 
location; and that a high resolution computerized tomography 
(CT) scan of the chest be conducted to provide additional 
information about the anatomy of the veteran's lung.  

In an October 1996 addendum, the VA physician reported that 
the veteran underwent a CT scan.  Immunoelectrophoresis was 
also performed with evaluation of the IgA, IgG, and IgM 
subclasses.  The CT scan and the immunoelectrophoresis 
studies were considered normal.  As a result of the CT scan, 
she concluded that there was no evidence of structural 
abnormality of any one region of the lungs that would 
predispose the veteran to pneumonia.  In light of the 
immunoelectrophoresis studies, she reported that there was no 
evidence of immunodeficiency.  She also noted that the 
veteran did have moderate obstructive lung disease.  She 
explained:

In summary, while it is still impossible 
to completely exclude the possibility 
that his recurrent pneumonia was 
occasioned by some type of lung injury 
occurring during his first episode, I 
cannot establish that this is the case 
and the negative CT scan makes this 
possibility rather unlikely.  
Furthermore, there is no evidence of any 
acquired immunodeficiency that would have 
caused his recurrent pneumonia beginning 
with the episode in service.  I must 
conclude that there is no evidence that 
his recurrent pneumonia is directly 
related to his initial attack of 
pneumonia and suggest that other factors 
such as his history of cigarette smoking 
and of sinusitis may be related to his 
recurrent respiratory infection.  

Pursuant to the Board's November 2000 Remand, the same VA 
physician was asked to review the veteran's clinical history 
and provide an opinion as to the etiology of the current 
obstructive pulmonary disease, including whether it is 
related to the veteran's active service.  The examiner noted 
that results of pulmonary function tests were indicative of 
mild obstruction.  In her opinion, the most likely cause of 
the veteran's COPD was cigarette smoking.  Noting other 
possible causes for COPD, she reasoned that in the veteran's 
case, which showed mild stable COPD occurring in anatomically 
normal lungs (as determined by high resolution CT scan), the 
most likely etiology was past cigarette smoking.

After a review of the claims folder, I find the statements of 
Dr. Hopkins less than persuasive in light of the overall 
record.  Dr. Hopkins conclusions were based on the premise 
that there was residual lung damage that resulted from an in-
service episode of pneumonia.  As pointed out by the VA 
physician, the most recent CT scan failed to detect any 
structural abnormality.  Further, the VA physician related 
that there was no indication of an acquired deficiency in the 
immune response that would predispose the veteran to 
recurrent pneumonia.  Furthermore, she suggested several 
other possibilities including sinusitis, residuals of his 
coronary artery disease and cigarette smoking.  It should be 
noted that the veteran received private treatment in April 
1996 for what was originally diagnosed as bronchitis; 
however, the physician also considered other causes for the 
veteran persistent cough and intermittent fever including 
collagen vascular disease or an undiagnosed malignancy.   

It should be noted that Dr. Hopkins did not present any 
objective evidence, including clinical findings, to support 
his statements.  A mere statement of opinion, without more, 
does not provide an opportunity to explore the basis of the 
opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Because Dr. Hopkins' statements do not contain any reference 
to supporting clinical evidence, I can accord them little, if 
any, weight.

In contrast, the VA examiner reviewed the pertinent medical 
evidence and examined the veteran.  She also thoroughly 
considered Dr. Hopkins theory and rejected this possibility 
with reasonable medical principles, supporting her conclusion 
with diagnostic testing.  The Board places greater weight on 
the reports of the VA physician, due to her thorough review 
of the appellant's medical history, her discussion of his 
symptoms, and her expertise.  See Willis v. Derwinski, 1 Vet. 
App. 66, 70 (1991); Sklar v. Brown, 5 Vet. App. 140, 146 
(1993).  Accordingly, the preponderance of the evidence is 
against the claim for service connection for lung disorder 
characterized as recurrent pneumonia on a direct basis.  

The Board has considered that veteran's own assertions about 
the etiology of his current lung disability, through his 
testimony in July 1996 and through the written statements he 
has submitted.  The Board has also considered the statement 
of a fellow reservist who served with the veteran during the 
time he developed respiratory symptoms in August 1985.  The 
veteran and the other reservist suggested that the veteran 
became sick because of the poor condition of the building 
they were initially assigned to stay in, specifically, broken 
floor tiles and rusted plumbing vents.  The veteran has 
asserted that he has had chronic lung disability since the 
illness he had during active duty for training in August 
1985.  Such statements are afforded no probative weight in 
the absence of evidence that the veteran or the other lay 
person have the expertise to render opinions about the 
etiology of the veteran's current disability or the cause of 
his symptoms in August 1985 or September 1985.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the preponderance of the evidence indicates that 
the veteran incurred an acute and transitory illness during 
his active duty for training in August 1985.  The 
preponderance of the medical evidence in the file indicates 
that the veteran's current disability from a lung disorder is 
not attributable to a disease or injury incurred during a 
period of active duty service.


ORDER

Service connection a lung disability on a direct basis is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

